PER CURIAM.
Upon a complaint by The Florida Bar this Court appointed a referee to conduct a hearing regarding Smith’s alleged misconduct. Smith tendered a conditional guilty plea for consent judgment,* acknowledging his violation of Florida Bar Code of Professional Responsibility, Disciplinary Rule 6-101(A)(3). The referee recommended that Smith be found guilty in accordance with his conditional plea and that he be suspended from the practice of law in Florida for a period of sixty (60) days.
Neither side contests the referee’s report which we hereby adopt. Accordingly, George C. Smith is hereby suspended from the practice of law for a period of sixty (60) days effective thirty days from the filing of this opinion.
Judgment for costs in the amount of $467.60 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, Acting Chief Justice, and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.

 We feel it unnecessary to publish the full text of the plea. The Court file is open for inspection.